                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        KEITH POLEE,
                                   4                                                  Case No. 18-cv-05405-SI (SI)
                                                      Plaintiffs,
                                   5
                                                v.                                    THIRD AMENDED
                                   6                                                  PRETRIAL PREPARATION ORDER
                                        CENTRAL CONTRA COSTA TRANSIT                  (CIVIL)
                                   7    AUTHORITY (CCCTA),
                                   8                  Defendants.

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: March 13, 2020 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the
                                  12   conference.
Northern District of California
 United States District Court




                                  13   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  14
                                       NON-EXPERT DISCOVERY CUTOFF is: February 28, 2020.
                                  15
                                       DESIGNATION OF EXPERTS: March 2, 2020; REBUTTAL: March 13, 2020;
                                  16        Parties SHALL conform to Rule 26(a)(2).

                                  17   EXPERT DISCOVERY CUTOFF is: April 3, 2020.
                                  18
                                       DISPOSITIVE MOTIONS SHALL be filed by; April 17, 2020;
                                  19        Opp. Due: May 1, 2020; Reply Due: May 8, 2020;
                                            and set for hearing no later than May 22, 2020 at 10:00 AM.
                                  20
                                       PRETRIAL CONFERENCE DATE: July 14, 2020 at 3:30 PM.
                                  21
                                       JURY TRIAL DATE: July 27, 2020 at 8:30 AM.
                                  22
                                            Courtroom 1, 17th floor.
                                  23
                                       TRIAL LENGTH is estimated to be __ days.
                                  24
                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                  25

                                  26

                                  27

                                  28
                                       The parties shall participate in a follow-up settlement conference with Magistrate-Judge Kim
                                   1   in late February 2020.
                                   2
                                       The parties shall meet and confer regarding any discovery dispute. The Court granted the
                                   3   parties leave to file separate letter briefs.

                                   4

                                   5
                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                   6   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                   7   action.

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: 12/17/19

                                  11                                                    ____________________________________
                                                                                        SUSAN ILLSTON
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
